DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. This action is in reply to Applicant’s Amendment filed on February 26, 2021.

3.  Applicant has amended claims 1, 10, 19, and 24. Applicant has previously cancelled claims 4, 13, and 22.  Claims 1–3, 5–12, 14–21, and 23–26 are pending and are allowed over the prior art of record.  The previous rejection under 35 USC §101 is withdrawn. 
Regarding the prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 U.S.C. §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea as well as the claims amount to significantly more than the abstract idea itself.  
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite fundamental economic practices or principles as well as a commercial interaction. The general details include 
Claim 1 recites the additional limitations, “in response to the multiple entry fields being detected, obtaining, by a sensor of the electronic device, biometric information of a user of the electronic device, wherein the sensor senses at least one external physical biometric input by the user;
verifying the user of the electronic device by comparing the obtained biometric information with pre-stored biometric data of the user; and
in response to the user being verified based on the obtained biometric information, electronically auto-filling the multiple entry fields by. . .” 
These limitations provide an improvement over prior systems in that it automatically fills personal data of the user in various fields based on direct biometric input from a user. Thus the claim is eligible because the claim as a whole integrates an abstract idea into a practical application and it amounts to significantly more than the abstract idea itself.  
Accordingly, the prior rejection under 35 U.S.C. §101 is hereby withdrawn.
For these reasons, independent claims 1, 10, and 19 are deemed to be allowable and claims 2–3, 5–9, 11–12, 14–18, 20–21, and 23–26 are allowed by dependency on allowed claims 1, 10, and 19, respectively. Accordingly, the prior rejection under 35 U.S.C. § 101 is hereby withdrawn. 


Allowable Subject Matter

     The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 10 and 19 include substantially the features of claim 1): 
“detecting, by the electronic device, multiple entry fields in a financial application
corresponding to an online transaction;
in response to the multiple entry fields being detected, obtaining, by a sensor of the electronic device, biometric information of a user of the electronic device, wherein the sensor senses at least one external physical biometric input by the user;
verifying the user of the electronic device by comparing the obtained biometric information with pre-stored biometric data of the user; and
in response to the user being verified based on the obtained biometric information, electronically auto-filling the multiple entry fields by:
identifying, by the electronic device, multiple sets of personal information of the user, wherein each set of the multiple sets of personal information of the user comprises multiple personal information entries that are used for the online transaction, respectively, 
displaying, by the electronic device, a list of the multiple sets of personal information of the user,
receiving, from a user, a selection of a set of personal information from the list,
and


5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner
Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696